Citation Nr: 1024334	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  97-03 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a skin rash 
disorder to include dermatitis and/or tinea cruris. 

5.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath.

6.  Entitlement to a disability evaluation in excess of 50 
percent for residuals of viral meningitis, manifested by 
headaches.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from January 1996, July 1998 and 
April 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In the January 1996 rating decision the RO denied a claim for 
service connection for skin rashes of the neck, leg and back.  

In the July 1998 rating decision the RO denied entitlement 
to: service connection for hypertension, hearing loss, and 
for shortness of breath.  In that decision, the RO increased 
the assigned rating for residuals of viral meningitis with 
headaches from 30 to 50 percent, effective from date of 
claim. The RO also denied service connection for allergic 
rhinitis, heat/cold intolerance, and photophobia, including 
for each, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed illness.   

In the April 1999 rating decision the RO declined to reopen a 
claim for service connection for a low back disorder.  The 
Veteran perfected appeals to the Board regarding the above 
denials and as to the 50 percent rating assigned for 
residuals of viral meningitis with headaches.

The Veteran testified at hearings before the RO in May 1997 
and February 1999.  The Veteran also testified at a May 2000 
videoconference hearing before the Board, chaired by a 
Veterans Law Judge who has since retired.  In June 2008 the 
Board notified the Veteran of his right to testify before a 
different Veterans Law Judge that would ultimately decide 
this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2009) (the Board member who conducts the 
hearing will participate in making the final determination of 
the claim).  The Veteran responded in June 2008 and declined 
an additional hearing.  

In a September 2000 decision, the Board declined to reopen a 
claim for service connection for lumbosacral strain.  The 
Board also denied service connection for: left ear hearing 
loss; skin rashes, as a manifestation of an actual disability 
or as symptoms of an undiagnosed, Persian Gulf War-related 
illness; high blood pressure and/or hypertension, as a 
manifestation of an actual disability or as symptoms of an 
undiagnosed, Persian Gulf War-related illness; and for 
shortness of breath, as a manifestation of an actual 
disability or as symptoms of an undiagnosed, Persian Gulf 
War-related illness.  The Board also denied service 
connection for allergic rhinitis, heat/cold intolerance, and 
photophobia, including for each, as a manifestation of an 
actual disability, or as a symptom of an undiagnosed illness.  
The Board remanded to the RO the claim for a disability 
rating in excess of 50 percent for residuals of viral 
meningitis with headaches.

In a February 2001 Order, the U.S. Court of Appeals for 
Veterans Claims (Court) granted a February 2001 Joint Motion 
of the Veteran and the Secretary of VA (the Parties).  
Thereby the Court ordered that the Board's September 2000 
decision be vacated and remanded to the Board with respect 
to: the denial of service connection, in part, for left ear 
hearing loss (as not well-grounded), skin rashes, allergic 
rhinitis, heat/cold intolerance, photophobia, high blood 
pressure and/or hypertension, shortness of breath, and 
multiple joint pain as manifestations of an actual disability 
or a symptom of an undiagnosed Persian gulf War-related 
illness; and declining to reopen a claim for service 
connection for lumbosacral strain.

Thereafter, in an August 2001 decision the Board denied 
service connection for: a skin rash as being due to an 
undiagnosed illness; high blood pressure and/or hypertension, 
on the basis of having been incurred in or aggravated by 
service and as being due to an undiagnosed illness.  The 
Board denied service connection for allergic rhinitis, 
heat/cold intolerance, and photophobia, including for each, 
as a manifestation of an actual disability, or as a symptom 
of an undiagnosed illness.  The Board also denied the 
petition to reopen a claim for service connection for a low 
back disorder.  

At that time, the Board also remanded to the RO for further 
development claims for service connection for (1) a skin rash 
diagnosed as dermatitis and tinea cruris; (2) left ear 
hearing loss; and (3) shortness of breath.

The Veteran appealed the August 2001 decision of the Board to 
the Court.  In a February 2002 Appellant's Brief, the 
Veteran's representative attorney at that time addressed 
claims of the low back and hypertension denied in the August 
2001 Board decision, and he also stated that 

The Appellant as a Gulf War Veteran, also filed 
claims to establish service connection for skin 
rash, allergic rhinitis, photophobia, high blood 
pressure, pulmonary disabilities, multiple joint 
pain, both on a diagnosis and also as symptoms of 
an "undiagnosed illness" of the Gulf War 
disabilities provisions of 38 C.F.R. § 3.317.  
These claims were denied.  (The Appellant does not 
intend to pursue those claims on appeal and will 
abandon them).  The Appellant also filed a claim to 
establish service connection for hypertension in 
1998.  This claim was denied by the Regional Office 
in July, 1998.  Appellant timely appealed this 
issue to the BVA.

Thereby, the Veteran abandoned claims on appeal at that time 
for compensation on the basis of service as a Persian Gulf 
Veteran pursuant to 38 C.F.R. § 3.317 (2009) with respect to 
the claimed conditions listed above.  See Bucklinger v. 
Brown, 5 Vet. App. 435, 436 (1993) (discussion of claims 
deemed to have been abandoned).  

Pursuant to an April 2003 Order, the Court vacated and 
remanded to the Board, the Board's August 2001 decision to 
deny service connection for hypertension, and to decline to 
reopen the claim for service connection for a low back 
disability.  The Court further remanded these claims for the 
Board to provide adequate notice to the Veteran compliant 
with recent case law pertaining to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).
 
The VA Office of General Counsel, on behalf of the Secretary, 
appealed the case to the United States Court of Appeals, 
Federal Circuit (Federal Circuit Court).  In an April 2004 
Order, the Federal Circuit Court vacated and remanded the 
Court's prior April 2003 Order in order to ensure additional 
VCAA compliance with the recent case of Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

On return to the Court, in a July 2004 Order, in compliance 
with the Federal Circuit Court's April 2004 Order, the Court 
vacated the Board's August 2001 decision with respect to the 
denied service connection for hypertension and denial of 
reopening a prior disallowed claim for service connection for 
a back disability; and remanded those matters to the Board 
for consideration of prejudicial error in VCAA notice 
pursuant to Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 

In the July 2004 Order, the Court let stand the Board's 
August 2001 decision as to the denied claims for service 
connection for skin rashes, allergic rhinitis, heat/cold 
intolerance, and photophobia, all as a manifestation of an 
actual disability, or as symptoms of an undiagnosed illness.  
In the July 2004 Order, the Court found that in the February 
2002 Appellant's Brief, that the Veteran had explicitly 
abandoned his claims for dermatitis, tinea cruris, allergic 
rhinitis, heat/cold intolerance, and multiple joint pain.  

Notably, while the skin rash claim is no longer on appeal on 
the basis of a presumptive Persian Gulf disease since this 
was denied by the Board, the claim is still on appeal with 
respect to incurrence on a direct basis since this particular 
issue was remanded, not denied, by the Board in its August 
2001 decision. 

As noted above, in the February 2002 Appellant's Brief, the 
Veteran explicitly abandoned his claims with respect to skin 
rash, allergic rhinitis, photophobia, high blood pressure, 
pulmonary disabilities, multiple joint pain, on the basis of 
a presumptive Persian Gulf disease.  Thus, as it has been 
abandoned, the claim regarding shortness of breath as a 
pulmonary symptom on the basis of a presumptive Persian Gulf 
disease is no longer on appeal.  However, the claim for 
service connection for a pulmonary disorder manifested by 
shortness of breath is still on appeal with respect to 
incurrence on a direct basis since this issue was remanded, 
not denied, by the Board in its August 2001 decision. 

This appeal was then stayed before the Federal Circuit 
pending the disposition of several other VCAA-related cases 
including Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Finally, in March 2008, the Federal Circuit Court 
summarily affirmed the prior July 2004 judgment by the Court 
which had vacated and remanded to the Board for VCAA 
compliance the issues of service connection for hypertension 
and new and material evidence to reopen service connection 
for a low back disorder claim.  These issues are now again 
before the Board.

In August 2008, the Board remanded the case to the RO for 
actions pertaining to all six claims on appeal.

In the decision below, the Board reopens the low back 
disorder service connection claim.  The issue of entitlement 
to service connection for a low back disorder, and for a 
respiratory disorder manifested by shortness of breath, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied a claim 
for service connection for a low back disorder, on the basis 
that there was no evidence of treatment in service to link 
any current low back disorder to service.  The Veteran was 
notified of the decision and of his appellate rights.  
However, he did not initiate an appeal.

2.  The evidence received since the November 1991 rating 
decision was not previously submitted and bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for a low back disorder.

3.  There is clear and unmistakable evidence the Veteran had 
preexisting hypertension prior to induction into service in 
November 1990.  This preexisting hypertension was not, 
however, noted at entry.  

4.  There also is clear and unmistakable evidence the 
preexisting hypertension was not permanently aggravated 
during service beyond its natural progression.

5.  There is no competent medical evidence showing a 
diagnosis of a left ear hearing loss disorder as defined by 
VA.

6.  There is no competent medical evidence showing a 
diagnosis of a skin rash disorder that is the result of a 
disease or injury in service.

7.  The service-connected residuals of viral meningitis 
manifested by headaches, are productive of no more than very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision that denied 
service connection for a low back disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  The evidence received since the November 1991 rating 
decision is new and material; and the requirements to reopen 
the Veteran's claim for service connection for a low back 
disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

4.  A left ear hearing loss disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).

5.  A skin rash disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  The criteria for a disability rating in excess of 50 
percent for residuals of viral meningitis manifested by 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.59, 4.71a and Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
elements in order to reopen the previously denied claim. Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision to the extent of reopening the 
claim for service connection for a low back disorder, further 
assistance is unnecessary to aid the appellant in 
substantiating the reopening of this claim on appeal.  The 
underlying claim for service connection shall be remanded to 
the RO. Any deficiencies as to notice on the underlying claim 
shall be addressed by the RO at that time.

Regarding the other claims on appeal decided below, though 
notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
in September 2002, November 2008, and December 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
rating claims on appeal and decided below.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claims were subsequently readjudicated most recently in a 
February 2010 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  In any event, 
the claimant has never alleged how any content error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, he has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA appropriately examined the medical history of the 
Veteran's claimed disabilities for compensation purposes 
addressing the claimed disorders decided below.  Findings 
from the examination reports are adequate for the purposes of 
deciding the claims on appeal decided below.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which was 
conducted in May 2000; and at two RO hearings. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, regarding the claims decided below, the Board is 
satisfied as to compliance with the instructions from its 
remands during the pendency of the appeal.  The Board finds 
that the RO complied with these instructions.  The Board 
further finds that the resulting VA examination reports 
substantially comply with the Board's remand instructions.  
Additional Social Security records were obtained and 
associated with the claims folder.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


II.  Application to Reopen Claim for Service Connection for 
Low back Disorder

There are prior final decisions here as discussed below; 
thus, before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement with the decision.  The rating decision becomes 
final if an appeal is not perfected within the allowed time 
period. 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If 
not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. 
§ 3.104(a).

Decisions of the Board are final when issued, and, except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant's underlying claim is for service connection 
for a low back disorder.  Prior to the current claim on 
appeal, the RO previously denied entitlement to service 
connection for a low back disorder identified as lumbosacral 
strain in a rating decision in September 1991.  After the 
September 1991 rating decision the RO notified the appellant 
of his appellate rights in a letter later that month.  The RO 
issued another rating decision in November 1991 on the same 
matter, denying the claim again.

The appellant did not appeal the RO's September 1991 or 
November 1991 denial of his claim.  Therefore, both the 
September 1991 rating decision and the November 1991 rating 
decision are final as to the claim for service connection for 
a low back disorder.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

For claims submitted prior to August 29, 2001, as is the case 
here because the Veteran filed his claim to reopen prior to 
that date, "new and material evidence" is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

This definition has since been modified, but the modification 
applies only to claims filed on or after August 29, 2001; and 
as noted above, the instant claim to reopen was filed prior 
to that date.  See 66 Fed. Reg. 45620 (2001).  Notably, the 
2001 amendment to 38 C.F.R. § 3.156(a) made the "new and 
material evidence" standard more stringent.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005).  Thus, the more 
favorable standard is that which predated the change put in 
effect in 2001.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the November 1991 rating decision.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
The evidence available at the time of the November 1991 
rating decision included service treatment records and a 
personnel record (DD Form 214), a few VA treatment records, 
and the report of VA examination in June 1991.  In the 
November 1991 rating decision, the RO determined that the 
evidence did not show any treatment in service for a strain 
to the lumbar area.  The November 1991 rating decision in 
essence denied the claim for service connection for 
lumbosacral strain on the basis that there was no evidence of 
a nexus between the diagnosed lumbosacral strain and service.  

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  Any such material evidence 
which has not previously been submitted would meet criteria 
for reopening the Veteran's claim.
  
At the time of the November 1991 rating decision the medical 
evidence on file included service treatment records including 
prior to and during the active duty from November 1990 to May 
21, 1991, and later after the Veteran's National Guard unit 
was deactivated.  These service treatment records show that 
the Veteran during active service was treated for orthopedic 
symptoms primarily involving his neck and shoulder.  

A consultation sheet shows that on the last day of the 
Veteran's last period of active duty service, May 21, 1991, 
the orthopedics department made a request to neurosurgery, to 
see the Veteran to rule out herniated nucleus pulposus, 
because of his complaints of lumbar back pain and findings of 
positive straight leg raise test results.  The responding 
consultation report dated about one month later in June 1991, 
only addressed symptomatology involving the left shoulder and 
neck.  The treatment provider noted also that there was some 
left hip pain, but that the main complaint was with the left 
upper extremity pain and left shoulder pain.

Also of record at the time of the November 1991 rating 
decision, is the report of a June 1991 VA examination.  At 
that time, the Veteran reported complaints of symptoms 
involving the neck, left shoulder, and lower back.  The 
Veteran reported a history of injury while carrying sandbags 
causing him to feel a pop in his neck, with resulting 
discomfort in the neck and an achy pain that radiated into 
the left shoulder.  He also reported having aching pain in 
the lower back, primarily in the left lower back area with 
radiation into the left hip and upper thigh.  He had not 
returned to work yet as a result due to fears of his back and 
neck.  After examination the report contains diagnoses of (1) 
status post injury of the neck with pain into the left 
shoulder, with degenerative joint disease of the cervical 
spine; and (2) chronic lumbosacral strain.

At the time of the November 1991 rating decision there were 
no further records on file containing medical evidence 
addressing any low back problems.    

The evidence received since the November 1991 rating decision 
shows that in March 1993 the Veteran was seen by VA treatment 
providers and he reported complaints including of left hip.  
No complaints or findings are recorded specifically as to any 
low back symptoms at that time.

In May 1994, the Veteran completed a medical history 
questionnaire at a Persian Gulf Clinic in which he reported 
that he had musculo-skeletal symptoms of muscle aches and 
pains, joint pains, joint stiffness, and arthritis.  

VA treatment records show that beginning in April 1998 the 
Veteran was treated for symptoms of severe low back pain.  He 
was first seen in mid-April 1998 reporting that he awakened 
with low back pain two days before.  The assessment at that 
time was lumbar strain.  There is no mention in that report 
or subsequent VA treatment records over the next three 
months, of any contemporaneous injury at that time.  When 
seen in July 1998, the Veteran reported that his back pain 
was due to problems beginning when he was working in Desert 
Storm as a maintenance person.

Treatment records during the three month period between April 
and July 1998 show complaints of lower back pain with greater 
concentration of pain on the left side, and mild discomfort 
in the thoracic and cervical region.  Diagnoses during this 
period included lumbar disc disease; spinal stenosis; disc 
bulge at L4-L5, hypertrophy of ligamentum flavum; a 
centralized herniated nucleus pulposus; indention on thecal 
sac. 

The most recent VA treatment records are dated in September 
2002.  An August 2002 VA Neurology consultation report 
includes a report of magnetic resonance imaging (MRI) in 
February 2002.  That MRI report contains impressions of (1) 
stable moderate spinal canal stenosis and moderate bilateral 
neural foraminal narrowing at L4-L5, stable central disc 
protrusion at L4-L5; and (2) stable mild bilateral neural 
foraminal narrowing at L3-L4 with minimal to mild canal 
stenosis at L3-L4. 

The Board finds that the evidence discussed above, which was 
received after the November 1991 rating decision, was not 
previously submitted to agency decision makers, and bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence bears directly and very 
substantially on the matter of nexus, and on the issue of 
whether there is a chronic low back disorder that may be 
linked to service.  

At the time of the November 1991 rating decision, the medical 
evidence showed that there was a current diagnosis of chronic 
lumbosacral strain, which is an injury to the large 
musculature of the low back.  There was no diagnosis at that 
time of any chronic orthopedic condition of the lumbar spine.  
Although the consultation request made on the last day of 
active service suggested there may be one-herniated nucleus 
pulposus, this was not adequately addressed in the responding 
consultation report dated after the Veteran's period of 
active service.  

The additional evidence received after the November 1991 
rating decision shows that there is a herniated nucleus 
pulposus, as well as other severe lumbar spine pathology.  
Approximately seven years after active service, beginning in 
April 1998, there is evidence of severe lumbar spine 
pathology, with no indication of any contemporaneous injury, 
and with the Veteran's competent report of symptoms since 
that service.  

All of this bears directly and substantially upon the 
specific matter of nexus under consideration.  Further, none 
of the new evidence is cumulative or redundant, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim on appeal.  38 C.F.R. § 
3.156(a) (2001).  

Thus, the evidence received since the November 1991 rating 
decision is new and material, and the requirements have been 
met to reopen the Veteran's claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  However, as discussed in the REMAND 
below, the case is not yet ready for adjudication on the 
merits and is remanded to the RO for further development as 
ordered below.

III.  Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a Veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and cardiovascular-
renal disease including hypertension, and/or organic diseases 
of the nervous system (as it may pertain to sensorineural 
hearing loss), become manifest to a degree of 10 percent or 
more within one year from date of discharge or release from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2007).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

Aggravation may not be conceded if the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In doing so, the Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so. Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A.  Hypertension

The Veteran maintains that he has hypertension due to his 
active service from his second period of service from 
November 1990 to May 1991.  Prior to his second period of 
active service, reports of service examinations show that the 
Veteran's blood pressure was recorded as being 116/88 in 
September 1979 and 110/70 in October 1982.  A July 1985 
service treatment record shows a blood pressure reading of 
170/100 and an assessment of hypertension. 

A report of a National Guard service examination in November 
1986 shows that the Veteran's blood pressure was recorded as 
being 130/78.  A July 1988 private treatment record shows 
that the treatment provider stated that the Veteran had 
hypertension and that the Veteran's blood pressure was 
140/95; and recommended that the Veteran should continue his 
medication.  A report of service examination in January 1989 
shows that the Veteran's blood pressure was recorded as being 
134/84.

A June 1989 report of medical history shows that the Veteran 
reported that he had had high blood pressure.  On examination 
the Veteran's blood pressure was recorded as 134/84. The 
examiner commented that the Veteran's high blood pressure had 
been corrected and he was no longer on medication.

At the April 1991 service examination prior to release from 
active duty, the blood pressure was recorded as 132/82.  At 
that time the Veteran specifically indicated that he had not 
had any problems with high blood pressure.   

The report of a June 1991 VA examination shows that the 
Veteran's blood pressure at that time was 143/84.  On 
examination the examiner found the cardiovascular system to 
be normal, and the concluding diagnoses included none 
referable to hypertension.

A July 1993 private medical record contains an assessment in 
part, of tinea borderline high blood pressure, secondary to 
work stress.

A January 1994 private medical record contains an assessment 
of hypertension, well controlled at the present time.  The 
physician commented that the Veteran had had hypertension in 
the past and was advised to on keeping attentive on the 
matter. 

The report of the May 1994 VA Persian Gulf War medical 
examination shows that the Veteran reported complaints of 
high blood pressure.  The report records a blood pressure 
reading of 154/80.  The report contains no referable findings 
and no diagnosis of hypertension.

The report of the October 1997 VA medical examination shows 
that the Veteran reported having a one-month history of 
hypertension, and that he was currently on Amlodipine, with 
control of the condition.  Blood pressure at that time was 
recorded as 138/85; and the examiner noted that the Veteran 
was asymptomatic. The report contains impressions including 
essential hypertension.

The report of a May 1998 VA neurologic examination shows that 
the examiner noted that the Veteran had had hypertension for 
some time, but had only begun to have this treated about one 
month prior to a prior examination in October 1997.  

A June 1998 VA treatment record shows that the Veteran's 
blood pressure was recorded as 170/90, and the examiner made 
an assessment of hypertension.

In May 2000 the Veteran testified before a Veterans Law 
Judge.  He testified in part that he had high blood pressure 
for which he took medication.  He testified that he was 
diagnosed with hypertension about six to eight months after 
returning from his active service in the Persian Gulf.

The report of a December 2008 VA examination for hypertension 
shows that the examiner reviewed the claims files.  The 
examiner noted that the Veteran reported he did not remember 
when his hypertension was diagnosed.  The examiner commented 
that notes from St. Vincent Family Clinic in July 1988 
indicated that the Veteran had hypertension that was being 
treated with medication and his blood pressure was 140/95 at 
that time.  The examiner noted that on entrance to active 
duty for the second time in 1990, the Veteran's blood 
pressure was recorded as being normal.  At the service 
discharge examination in 1991, the blood pressure was 132/82.  
The Veteran subsequently had increased difficulty with 
hypertension.  

During the December 2008 VA examination, blood pressure was 
recorded as 180/88 at the right arm sitting, and 184/90 at 
the left arm sitting.  The Veteran was then currently taking 
fosinopril and nifedipine.  He had no complications of 
hypertension including no renal or eye complications.  

After examination, the report contains a diagnosis of 
essential hypertension.  The examiner commented that review 
of the records indicated that the Veteran was clearly 
diagnosed with hypertension prior to readmission to active 
duty in 1990.  The Veteran was normotensive at the time of 
discharge examination in 1991.  There was no indication that 
his hypertension accelerated until recently, although it was 
currently somewhat under control.  On this basis, the 
examiner opined that it was less likely than not (not likely) 
that the Veteran's preexisting hypertension permanently 
increased in severity during his second period of active 
service.

In summary, the Veteran does not claim that he has a 
hypertension disorder due to his first period of active 
service, from June 1970 to December 1971, and the evidence 
does not show this.  The Veteran claims that his claimed 
hypertension began during or was the result of his second 
period of active service, from November 1990 to May 1991.  

Review of the medical records prior to that second period of 
active service document that the Veteran was diagnosed with 
hypertension prior to that period of active service.  

Although there is no indication of any hypertension disorder 
on entrance to the second period of active service, treatment 
and examination records prior to November 1990 contain a 
diagnosis of hypertension.  Thus, based on the preservice 
medical records, the Veteran is shown to have a diagnosed 
condition of hypertension that preexisted the period of 
active service from November 1990 to May 1991.  Based on a 
review of all the evidence of record, the preexistence of the 
hypertension condition is established by clear and 
unmistakable evidence, as it has been documented in objective 
medical records prior to the Veteran's entrance into active 
service.  Therefore, the presumption of soundness at entry 
has been rebutted.  Therefore, the Veteran is not considered 
to have been in sound condition when examined for service as 
to hypertension, as there is clear and unmistakable evidence 
demonstrating that hypertension existed prior to service.  38 
U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Therefore, the issue is whether there was aggravation during 
service resulting in additional disability.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service if there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Aggravation may not, however, be conceded if the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

There is no contemporaneous medical evidence showing that the 
preexisting hypertension disorder underwent any increase in 
severity during the period of active service from November 
1990 to May 1991.  The April 1991 report of examination prior 
to release from active duty shows that the blood pressure was 
132/82, and the clinical evaluation for heart and vascular 
system was normal.  That reading is lower than blood pressure 
readings reviewed in 1998 and 1999 from before that period of 
service.  

Nothing during this period of active duty indicates any 
increase in severity of the preexisting hypertension; there 
are no complaints or findings of hypertension being a present 
condition during that period of active service.  Further, the 
medical records after that active service period contains no 
evidence showing that the hypertension increased in severity 
during the active service period. 

In sum, review of the medical evidence prior to, during, and 
after that period of service as to the manifestations of the 
Veteran's hypertension shows that the preexisting 
hypertension did not undergo any increase in severity during 
service; therefore, aggravation may not be conceded.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b).

After the period of active service ending in May 1991, 
medical records show no diagnosis of any hypertension prior 
to the late 1990s.  None of the medical records after the 
period of service contain evidence etiologically linking the 
current hypertension disorder to service, or suggesting that 
the preexisting hypertension disorder was aggravated in 
service with resulting additional disability.       

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting service 
connection for hypertension.  The Board finds that the 
evidence clearly and unmistakably shows that the preexisting 
hypertension disorder was not aggravated during service with 
resulting additional disability.  

Further, the preponderance of the evidence including medical 
opinions fail to relate a current diagnosis of hypertension 
disorder to service.  The board finds highly probative, the 
recent VA examiner's opinion that it was not likely that the 
Veteran's preexisting hypertension permanently increased in 
severity during his second period of active service.  The 
Veteran has asserted essentially that the preexisting 
hypertension was aggravated during that service.  However, 
while the Veteran has been trained as a medic, and to that 
extent competent in medical matters, the Board finds the 
medical evidence as discussed above to be consistent with the 
opinion of the VA examiner, and therefore finds his opinion 
of greater probative value on this matter.  

As the preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Ear Hearing Loss

The Veteran claims entitlement to service connection for a 
left ear hearing loss.  For the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability only if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or if speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

To establish entitlement to service connection for a current 
disability, in part, there must be medical evidence of a 
current disability, which in the case of a hearing loss 
disability, must meet the criteria as defined by VA under 38 
C.F.R. § 3.385.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Careful review of the service treatment records associated 
with the Veteran's two periods of service, and subsequent 
private and VA treatment records fails to show that the 
Veteran has a left ear hearing loss as defined by VA under 38 
C.F.R. 
§ 3.385.  
 
At the Veteran's April 1991 examination prior to release from 
active duty for the second period of service, the report of 
medical examination contains an audiological evaluation of 
the ears showing that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were 25, 15, 15, 5, 
and 0 decibel (dB) for the left ear. 

At a December 2000 VA examination, an audiological evaluation 
of the ears show that the pure tone hearing threshold levels 
for the left ear at 500, 1000, 2000, 3000, and 4000 hertz 
were recorded as 30, 25, 35, 35, and 40 dB.  The speech 
recognition score using the Maryland CNC Test was recorded as 
48.  

The report of that examination shows that the VA audiologist 
examining the Veteran commented that the hearing evaluation 
had poor reliability; and that the initial thresholds were 
elevated and those reported were considered to be only a fair 
estimation of the Veteran's hearing loss.  She also commented 
that word recognition scores also had a poor reliability 
because they reflected a high percentage of non-responses and 
rhyming.  

The audiologist concluded that the evaluation was not 
considered acceptable for rating purposes, and recommended 
reevaluation.  She further concluded that the test results 
may have had poor reliability due to functional overlay or to 
equipment problems experienced during the test.  The 
audiologist recommended that a reevaluation be conducted.

The report of a July 2009 VA audiology examination shows that 
the examiner reviewed the claims file, and indicated that 
audiograms from September 1979, October 1982, November 1986, 
June 1989, and April 1991, were within normal limits and/or 
did not meet the criteria for disability under VA 
regulations.  See 38 C.F.R. § 3.385.  

The report of a July 2009 VA audiology examination contains 
audiological evaluation of the ears showing that the pure 
tone hearing threshold levels for the left ear at 500, 1000, 
2000, 3000, and 4000 hertz were recorded as 15, 20, 25, 25 
and 30 dB.  The speech recognition score using the Maryland 
CNC Test was recorded as 100.  The report contains a 
diagnosis of left ear hearing within normal limits through 
3000 Hz with mild sensorineural hearing loss at 400-8000 Hz.  
The examiner concluded with a statement that hearing 
thresholds did not meet the criteria for disability under VA 
regulations for the left ear at that examination and at the 
time of discharge from service. 

In sum, careful review of private and VA treatment and 
examination records, dated from 1991 to 2009, reveal no 
medical evidence showing a left ear hearing loss as defined 
by VA.  See 38 C.F.R. § 3.385.  The Board has considered the 
findings from the December 2000 VA examination but based on 
the totality of the clinical record and the warnings by the 
examiner at that time, the Board places no probative value on 
that set of findings.  

To establish entitlement to service connection, in part, 
there must be medical evidence of a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As there is 
no medical evidence of a current hearing loss disability, the 
preponderance of the evidence is against the claim of a 
current left ear hearing loss that is etiologically related 
to service. 

C.  Skin Rash Disorder to Include Dermatitis and Tinea Cruris

The Veteran has not asserted that his claimed skin disorder 
began during or was due to his first period of active service 
ending in December 1971, and there is no evidence of this.   

Review of the Veteran's National Guard treatment records 
after the first period of active service and prior to the 
second period of active service shows that he was seen in 
July 1985 for a rash of three day duration.  He was also seen 
in April 1987 for a rash.  Private treatment records in May 
1989 show that the Veteran was seen for a rash on the 
extremities and neck, for which the assessment was contact 
dermatitis, probably secondary to insecticides or fertilizer.

Service treatment records during the period of active service 
from November 1990 to May 1991 do not show any complaints, 
findings, or diagnoses referable to a skin disorder to 
include dermatitis or tinea cruris.  At the April 1991 
examination prior to release from active duty, the Veteran 
reported that he had no skin diseases.  On examination of the 
skin, the evaluation was normal.

The report of a VA general medical examination in June 1991 
shows that the Veteran did not report any skin problems, and 
on examination his skin was evaluated as normal.  A July 1993 
private medical record contains an assessment in part, of 
tinea cruris.

The report of a May 1994 Persian Gulf medical examination 
shows that the Veteran reported complaints of a rash on the 
right leg and lower back, which came and went, and itched, 
starting in 1992, with no prior doctor visit.  In an attached 
questionnaire the Veteran indicated that he had had no skin 
infections during deployment requiring medical care.  On 
examination, the report contains findings of deeply pigmented 
areas, with the skin on the lower back somewhat rough.  The 
report contains no diagnoses.

In an April 1995 VA examination, the Veteran reported 
complaints of a three-year history of a rash involving the 
back and neck, and occasionally the leg, which was somewhat 
itchy at times, and seemed to wax and wane in intensity.  The 
Veteran reported that the onset of the condition was while he 
was on duty in the Persian Gulf War.  The report contains an 
assessment of "consistent with dermatitis."  The examiner 
commented in effect that the Veteran's condition seemed to be 
fairly low-grade, that the Veteran would probably benefit 
from topical corticosteroids under the care of a 
dermatologist, and that a change in bathing routine may 
further help alleviate this problem.

Subsequent VA medical records, show skin problems in 
different areas of the Veteran's body.

The report of a June 2009 VA examination shows that the 
Veteran reported that he had an eruption on his knees present 
for about eight to ten years, which he finds himself 
scratching.  These were very itchy.  He reported no other 
associated symptoms.

After examination the report contains an impression of (1) 
lichen simplex chronicus possibly due to underlying xerosis; 
lichen simplex chronicus can be classified as dermatitis; 
however, he had no evidence of tinea cruris on examination, 
so it is less likely than not that the Veteran had the 
diagnosis of tinea cruris but it is more likely than not that 
he had the diagnosis of dermatitis.  (2) No acne or 
chloracne; no scars.

The report of an October 2009 VA examination shows that the 
examiner noted that lichen simplex chronicus, was another 
name for circumscribed neurodermatitis.  The examiner noted 
that lichen simplex chronicus was a skin dermatitis that was 
caused by scratching in response to a sensation of itching; 
which could be caused by many factors of which chronic dry 
skin can be one.  The examiner opined that the etiology was 
basically unknown and any attempt to propose a cause for the 
diagnosis was speculative; noting that the condition responds 
to a cessation of scratching, which is the underlying 
etiology and can sometimes be achieved by a brief course of 
topical steroids or simply not scratching.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a skin rash disorder 
diagnosed as dermatitis and/or tinea cruris.  In summary, 
there is no evidence or claim that the Veteran's claimed skin 
disorder began during or was due to his first period of 
active service ending in December 1971.   

There is no medical evidence of any skin problems during the 
period of active service from November 1990 to May 1991.  The 
medical evidence shows some skin problems before and after 
that period of service.  The medical evidence shows a skin 
rash condition after that period of active service is only 
first shown about two years later, in 1993, as reflected in 
the Veteran's report of medical history during a May 1994 
Persian Gulf medical examination, and an April 1995 VA 
examination.  

The lengthy period after service without treatment for any 
skin condition is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily 
against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

The opinion given by the examiner at the October 2009 VA 
examination was that the Veteran had lichen simplex 
chronicus, which can be classified as dermatitis,  possibly 
due to underlying xerosis (dry skin); but the Veteran had no 
evidence of tinea cruris.  The examiner opined that it would 
be speculative to propose a cause, but that the underlying 
cause was scratching the skin.  In essence the examiner was 
opining that it would be speculative to link any current skin 
rash disorder diagnosed as lichen simplex chronicus to 
service.  That opinion was made on a basis consistent with 
the evidence on file as discussed above.  

Given this, and that the current skin rash disorder diagnosed 
as lichen simplex chronicus, was first manifest about two 
years after release from active duty, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim.  Though the Veteran is competent to attest that the 
condition began during that period of active service, review 
of the contemporaneous record of the medical history 
following service does not show this to be the case.  

Therefore, the preponderance of the evidence is against the 
claim that there is an etiological relationship between any 
current skin rash disorder and service.  

D.  Conclusions

The Veteran has essentially attested as to his belief that 
the claimed (1) hypertension, (2) left ear hearing loss, and 
(3) skin rash disorder to include dermatitis and/or tinea 
cruris, are each related to service as discussed above.  

The Veteran has sincerely and credibly attested as to any 
incidents in service, and as to symptoms he has experienced 
since service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); see Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("ringing in the ears is capable of lay 
observation").  However, specialized training is required for 
a determination as to diagnosis and causation.

While the Veteran is competent to report on injury in 
service, and to report on perceptible symptoms of the claimed 
disabilities, including as to continuity of symptoms, he is 
not competent to render an opinion as to the medical etiology 
of any disabilities, absent evidence showing that he has the 
required level of medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The record 
does not show such training or expertise as a medical doctor 
though he is apparently trained as a medic.  In this regard, 
the Board must weigh all of the evidence in totality, and the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable if, as here, the 
preponderance of the evidence is against each of the claims 
as discussed above.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 
Based on the foregoing, the Board concludes that the claims 
for service connection for (1) hypertension, (2) left ear 
hearing loss, and (3) skin rash disorder to include 
dermatitis and/or tinea cruris, must each be denied.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against these claims.  In 
reaching these decisions, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Rating for Residuals of Viral Meningitis, 
Manifested by Headaches

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's bronchial asthma condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, 
if an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation during the period from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's residuals of viral meningitis with headaches is 
evaluated under the hyphenated Diagnostic Code 8199-8100.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
In this case, Diagnostic Code 8199 is used to identify 
neurological disorders that are not specifically listed in 
the Rating Schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  

The hyphenated diagnostic code in this case indicates that 
the service-connected disability, residuals of viral 
meningitis with headaches, was evaluated as analogous to a 
neurological disorder (Diagnostic Code 7899), associated with 
a residual condition of migraine (headaches) (Diagnostic Code 
8100).  See 38 C.F.R. 
§ 4.124a.  

The RO has assigned Veteran's residuals of viral meningitis 
with headaches a 50 percent disability rating pursuant to 38 
C.F.R. § 4.124(a), Diagnostic Code 8100.

Under that code, migraine will be rated as 50 percent 
disabling with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 50 percent rating is the maximum rating 
assignable under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

Therefore, an evaluation in excess of 50 percent under 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 is not feasible.  
That code contains the diagnostic criteria most consistent 
with the Veteran's residuals of viral meningitis manifested 
by headaches.  There is no other code containing diagnostic 
criteria corresponding with that disability.

For the foregoing reasons, there is no basis for an increase 
at any time for the residuals of viral meningitis manifested 
by headaches on appeal; or any staged rating, pursuant to 
Hart, supra.  In sum, the Board finds that the preponderance 
of the evidence is against the Veteran's claim decided here.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on the issues.  38 U.S.C.A. § 
5107(b).

The Board has also considered whether the Veteran's service-
connected residuals of viral meningitis manifested by 
headaches present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  
 
In this regard, the Board notes that the Veteran's residuals 
of viral meningitis manifested by headaches have not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Notably, the schedular criteria at the 50 percent 
level already assumes that the disability is productive of 
severe economic inadaptability.  Thus the Veteran is already 
compensated for that level of interference with employment.

In sum, the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of that in effect for the 
service-connected disability on appeal.
 


ORDER

New and material evidence has been received to reopen service 
connection for a low back disorder; the claim is reopened.  
To this extent, the appeal is granted.

Service connection for hypertension is denied.

Service connection for left ear hearing loss is denied.

Service connection for a skin rash disorder to include 
dermatitis and tinea cruris, is denied.

A disability rating in excess of 50 percent for residuals of 
viral meningitis manifested by headaches, is denied.


REMAND

In light of the Board's decision reopening the claim for 
service connection for a low back disorder, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the issue on a de novo 
basis.  Also, for the reasons discussed below, a remand is 
necessary for purposes of further development with respect to 
the underlying claim.

There is evidence of a present low back disorder.  An August 
2002 VA Neurology consultation report includes a report an 
MRI conducted in February 2002.  That MRI report contains 
impressions of (1) stable moderate spinal canal stenosis and 
moderate bilateral neural foraminal narrowing at L4-L5, 
stable central disc protrusion at L4-L5; and (2) stable mild 
bilateral neural foraminal narrowing at L3-L4 with minimal to 
mild canal stenosis at L3-L4. 
 
A consultation sheet request shows that on May 21, 1991, the 
last day of the Veteran's second period of active duty 
service, the orthopedics department made a request to 
neurosurgery, to see the Veteran to rule out herniated 
nucleus pulposus, because of his complaints of lumbar back 
pain and findings of positive straight leg raise test 
results.  The responding consultation report dated in June 
1991, did not address the low back except to the extent that 
the treatment provider noted that in addition to left 
shoulder and neck involvement, there was some left hip pain.

The report of a June 1991 VA examination shows that the 
Veteran reported complaints of symptoms involving the neck, 
left shoulder, and lower back.  The Veteran reported a 
history of injury while carrying sandbags during active 
service.  He reported having aching pain in the lower back, 
primarily in the left lower back area with radiation into the 
left hip and upper thigh.  After examination the report 
contains diagnoses including chronic lumbosacral strain.

There are no later medical records referable specifically to 
the low back until about seven years later in April 1998, 
when the Veteran awoke with severe low back pain and no 
indication recorded of any contemporaneous injury.  The 
initial assessment at that time was lumbar strain.  A 
treatment record in July 1998, the Veteran reported that his 
back pain was due to problems beginning when he was working 
in Desert Storm as a maintenance person.  VA treatment 
records in 1998 show complaints of lower back pain with 
greater concentration of pain on the left side, and mild 
discomfort in the thoracic and cervical region.  Diagnoses in 
1998 included lumbar disc disease; spinal stenosis; disc 
bulge at L4-L5, hypertrophy of ligamentum flavum; a 
centralized herniated nucleus pulposus; indention on thecal 
sac. 

In sum, the Veteran has credibly attested that the low back 
complaints reported on the last day of active service 
continued thereafter.  The medical record at the end of 
service indicated there may be a low back spinal problem, 
with an indication to rule out herniated nucleus pulposus, 
and there is a subsequent diagnosis of lumbosacral strain one 
month later.  Given that, and the medical history that there 
was no further medical evidence of a low back disorder until 
about seven years later in April 1998, when severe symptoms 
including herniated nucleus pulposus were shown, a medical 
examination with pertinent opinion is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

The Veteran is also seeking service connection for a 
respiratory disorder manifested by shortness of breath.  In a 
June 2009 VA examination for respiratory disorders, the 
examiner diagnosed chronic obstructive pulmonary disease, 
probably mostly small airway disease, characterized by 
reduction in maximal midexpiratory flow (MMEF) secondary to 
cigarette smoking.  The examiner opined that the pulmonary 
disability was caused by the Veteran's long history of 
smoking since 1975.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regarding claims based on 
tobacco use, in February 1993, VA's General Counsel held that 
direct service connection may be granted if the evidence 
shows injury or disability resulting from tobacco use during 
service. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
Veteran incurred a nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

The Veteran has not been provided adequate notice as to these 
criteria for basing entitlement to service connection for a 
disorder: resulting from tobacco use during service; or due 
to tobacco use if the evidence shows that the Veteran 
incurred a nicotine dependence in service.  See VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993); VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997).
 
Notably, for claims received by VA after June 9, 1998, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
a Veteran's use of tobacco products during service.  38 
U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2009).  The Veteran's 
claim, however, was received prior to that date and thus this 
provision does not apply.  Further, if as here, the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the Veteran 
applies.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  First, ask the Veteran to provide 
information as to the dates of any 
treatment received since September 2002 
for any low back condition; and ask him to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R 
§ 3.159 (2009).

2.  Secondly, schedule the Veteran for an 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any low back/lumbosacral spine 
disorder.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran: a narrative of 
his history of relevant injury and 
symptoms during his period of active 
service from November 1990 to May 1991 and 
since then.

For any lumbosacral spine disability 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
disability: 
(1) began or was permanently worsened 
during active service, and/or was the 
result of an inservice injury or 
disease; or 
(2) was caused by or aggravated by a 
service- connected disability; or 
(3) in the case of arthritis, become 
manifest to a degree of 10 percent or 
more within one year from date of 
release from service.

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current low back 
disability to service; and comment on the 
medical history outlined above in relation 
to that opinion.  

3.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

4.  Send the Veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim of 
entitlement to service connection for a 
respiratory disorder manifested by 
shortness of breath, based on disability: 
resulting from tobacco use during service; 
or due to tobacco use if the evidence 
shows that the Veteran incurred a nicotine 
dependence in service.  See VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993); VAOPGCPREC 
19-97, 62 Fed. Reg. 37954 (1997).

5.  Following any additional development 
deemed appropriate (to include 
examination/obtaining opinion as to the 
respiratory disorder claim, if deemed 
appropriate), the AOJ should readjudicate 
the claims for service connection for a 
low back disorder; and for a respiratory 
disorder manifested by shortness of 
breath.  If a determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


